Citation Nr: 0828752	
Decision Date: 08/25/08    Archive Date: 09/02/08

DOCKET NO.  06-01 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant & Spouse


ATTORNEY FOR THE BOARD

B.W. Hennings, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1969 to June 
1971, including service in the Republic of Vietnam.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington.  

The veteran presented testimony at a Travel Board Hearing 
chaired by the undersigned Veterans Law Judge in May 2008.  A 
transcript of the hearing is associated with the veteran's 
claims folder.


FINDING OF FACT

The veteran exhibits such symptoms as hypervigilance, 
flashbacks, nightmares, impaired impulse control, suicidal 
ideation, neglect of hygiene and personal appearance, social 
avoidance, irritability, depression and difficulty in 
establishing and maintaining effective work and social 
relationships, due to PTSD.


CONCLUSION OF LAW

The criteria for an initial rating of 70 percent for PTSD 
have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§  
4.1, 4.7, 4.130, Diagnostic Code 9411 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (38 C.F.R., Part 4), 
which represents the average impairment in earning capacity 
resulting from injuries incurred in military service and the 
residual conditions in civil occupations.  38 U.S.C.A. § 
1155; 38 C.F.R. §§ 3.321(a), 4.1, 4.10.  Where, as here, 
entitlement to service-connection has been established, but a 
higher initial disability rating is at issue, the extent of 
impairment throughout the entire period, beginning with the 
filing of the claim, must be considered and a determination 
must be made regarding whether "staged" ratings are 
warranted.  See Fenderson v. West, 12 Vet. App. 119, 126-127 
(1999) (when a disability rating is initially assigned, 
separate ratings should be considered for separate periods of 
time, known as staged ratings).  Since the veteran is being 
granted an increased rating back to the date of service 
connection, staged ratings are inappropriate here.

A 50 percent rating is warranted for PTSD if it is productive 
of occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  38 
C.F.R. § 4.130, Diagnostic Code (DC) 9411.

A 70 percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  38 C.F.R. § 4.130, DC 9411.

A 100 percent evaluation is warranted for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name. 38 C.F.R. § 4.130, DC 9411.

History and Analysis

The veteran submitted his claim for service connection for 
PTSD in August 2004.  The February 2005 Rating Decision on 
appeal granted the veteran service connection, and assigned 
an initial rating of 50 percent, effective from August 10, 
2004.  The veteran has appealed the initial 50 percent 
rating.

An August 2004 letter from the veteran's wife documents her 
concerns with his condition.  She contends that the veteran 
struggles with memory loss and gets very defensive about it.  
He also suffers from continual nightmares, on a nightly 
basis, including threatening his wife in his sleep.  The 
veteran has little patience for new situations and he quickly 
panics, escalating to a point where he becomes reckless.  
When this happens his language becomes harsh and 
inappropriate.  The veteran tends to anger easily and can 
become explosive over a simple issue.  

A September 2004 VA examiner reported that the veteran was 
dressed in casual attire and was clean and groomed, with 
orientation in all spheres.  His responses to questions were 
somewhat short but complete and his speech was noted for 
dysarthria secondary to depression.  Volume was somewhat low 
and monotonic.  There was no indication of psychosis, 
delusional disorder, loose associations or organicity.  His 
affect appeared to be fairly restricted with the dominant 
mood being dysphoric and at least moderately depressed.  The 
veteran reported frequent intrusive thoughts and 
recollections and recently was placed on medication for 
nightmares.  His intrusive thoughts and recollections give 
rise to primary symptoms of depression, which in conjunction 
with chronic pain have given rise to suicidal ideation and 
one prior attempt.  No recent attempts were reported.  He 
reports periods of anhedonia with low self esteem.  The 
veteran presented a fairly restricted range of affect 
responses and lacked any real positive expectations for 
future events in his life.  He showed hyperarousal through 
ongoing nightmares and moderate vigilance.  The examiner 
indicated that the veteran presented with primary symptoms of 
PTSD that were moderately severe to severe and evidence of 
major depression secondary to PTSD.  The examiner found that 
the overall impact of the veteran's psychological distress 
posted moderate difficulties for occupational endeavors, as 
well as difficulty with complex cognitive tasks.  While able 
to establish affective relations at work, he has more 
difficulties in his personal relationships and tends to 
isolate on his off hours.  The veteran reported his marriage 
was stable.  The veteran was found to have a Global 
Assessment of Functioning (GAF) score of 50.

In the veteran's March 2005 Notice of Disagreement (NOD) he 
contended that due to the difficulties he experienced in 
dealing with his PTSD at work, he had lost his job.  The 
veteran reported trouble with his marriage and was only able 
to keep it going while attending regular PTSD counseling 
groups.  His wife attended a spouse's group to help cope with 
the veteran's attempts at suicide and drinking.  During the 
week, the veteran and his wife have little interaction and 
the veteran spends most weekends away.

An October 2005 letter from a private social worker states he 
saw the veteran biweekly before the social worker retired in 
September 2004.  The veteran reported disruptive post 
traumatic stress symptoms to the social worker, including 
nightmares, poor sleep and difficulty in getting close to his 
wife.  The veteran also reported difficulty in working at his 
job, including engaging in fights with fellow workers.  The 
veteran was forced to quit three jobs because of fear of 
being fired after altercations.  He had ongoing difficulty 
with authority figures and severely impaired concentration, 
hypervigilance, loss of interest in activities, marked sleep 
disturbance and unpredictable rage attacks.  

The veteran's December 2005 substantive appeal states that 
the veteran is often angry while driving and got into a fight 
with an employee at his job, which caused him to lose the 
job.  The veteran discusses his bursts of anger and that his 
wife is afraid of him.  In addition, he talks about thoughts 
of suicide and that he had been cutting himself, as well as 
burning himself with a hot wire.  The veteran contended he 
gets scared to go for any kind of job interview, getting 
anxious and sweaty.  

Hospital records from March to April 2006 show the veteran 
was admitted for psychiatric difficulties and had a GAF score 
of 35 at admission and 43 at discharge. The veteran reported 
intrusive memories, nightmares, psychological reactivity to 
cues and flashbacks.  He also reported avoidance and arousal, 
including sleep difficulties, and a history of exaggerated 
startle.  The records note that the veteran had been 
superficially cutting himself in mid-January and note 
transient suicidal ideation.  He was found on examination to 
be lethargic and distractible with depressed mood and 
blunted/constricted affect.  His speech was slowed and his 
thought process was circumstantial and tangential.  He denied 
current homicidal or suicidal ideation.  Over the course of 
his stay at the hospital he participated in over thirty 
groups per week, although his level of engagement in 
treatment fluctuated over the course of his stay.  

Social Security Administration documents show that the 
veteran was determined to be disabled due to chronic liver 
disease and cirrhosis in June 2007.  

VA treatment records from September 2007 show the veteran 
reported ongoing PTSD symptoms including depression, 
irritability, and nightly nightmares.  He reported an 
improved relationship with his wife and was attending 
psychiatric appointments.  

At the veteran's May 2008 hearing, the veteran's 
representative contended that the veteran has thought about 
suicide six times in the last year.  The veteran testified 
that he was not currently working and that he was fired after 
having a confrontation with another employee.  The veteran's 
wife testified that the veteran is always depressed and often 
seeks to be alone.  She testified that his hygiene is not 
what it used to be and that he is very unpredictable.  The 
veteran testified that he had engaged in vocational 
rehabilitation through the VA, but that he couldn't remember 
or retain anything and did not finish the program.  In 
addition, the veteran testified that he has been treated for 
substance abuse, but is currently clean.  The veteran also 
testified that he gets angry very quickly and loses his chain 
of thought.  The veteran's wife went on to indicate that 
while the veteran wasn't paranoid, he seemed to have trust 
issues.   The veteran also testified that when he got angry 
woodworking, he would throw and try to destroy tools or his 
toolbox.  

In assessing the evidence of record, it is important to note 
that the GAF score is a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  Richard v. Brown, 9 
Vet. App. 266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL 
OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  A score of 61-
70 is indicated where there are, "[s]ome mild symptoms 
(e.g., depressed mood and mild insomnia) OR some difficulty 
in social, occupational, or school functioning (e.g. 
occasional truancy, or theft within the household), but 
generally functioning pretty well, has some meaningful 
interpersonal relationships."  Id.  A score of 51-60 is 
indicated where there are, "[m]oderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers)."  Id.  A score of 41-50 is indicated where there 
are, "[s]erious symptoms (e.g. suicidal ideation, sever 
obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational or school functioning 
(e.g. no friends, unable to keep a job)."  A score of 31-40 
is indicated where there is "[s]ome impairment in reality 
testing or communication (e.g. speech is at times illogical, 
obscure, or irrelevant) OR major impairment in several areas, 
such as work or school, family relations, judgment, thinking, 
or mood (e.g. depressed man avoids friends, neglects family 
and is unable to work; child frequently bears up younger 
children, is defiant at home, and is failing at school.)"

The list of seven symptoms in Diagnostic Code 9411 are 
intended to describe the total occupational and social 
impairment of a person with certain mental disorders. But it 
is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified.  38 C.F.R. § 4.21. Moreover, with respect 
to mental disorders, it is not the symptoms, but their 
effects, that determine the level of impairment.  See 61 Fed. 
Reg. 52,697 (October 8, 1996) (comments accompanying 
amendments to the schedule of criteria for mental disorders).  
The February 2005 rating action granted the veteran service 
connection and a 50 percent rating for PTSD.  The Board 
finds, however, that the evidence of record meets the 
criteria for a 70 percent rating for the veteran's PTSD.  As 
shown above, the veteran had symptoms of hypervigilance, 
flashbacks, nightmares, impaired impulse control, suicidal 
ideation, neglect of hygiene and personal appearance, social 
avoidance, irritability, depression and difficulty in 
establishing and maintaining effective work and social 
relationships, due to PTSD.  These symptoms, along with a GAF 
score as low as 35 indicate that the veteran meets the 
criteria for a 70 percent rating.  Given the veteran's 
contentions and testimony, his GAF scores, and his symptoms, 
the record more nearly approximates occupational and social 
impairment, with deficiencies in most areas than occupational 
and social impairment with reduced reliability and 
productivity contemplated in a 50 percent disability rating.  
See 38 C.F.R. § 4.7 (when there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating).  
Therefore, the Board finds that the veteran's PTSD symptoms 
most approximately meet the criteria for an increased 70 
percent rating.

The veteran's symptoms do not meet the criteria for a 100 
percent rating for PTSD.  The greater weight of the evidence 
indicates that the veteran's PTSD does not result in total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  Therefore, the 
veteran does not meet the criteria for a 100 percent rating.  

Accordingly, as the evidence is at least in equipoise, the 
benefit of the doubt doctrine is applicable and the veteran 
prevails.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Resolving reasonable doubt in the claimant's favor, an 
increase to 70 percent is granted from the date of service 
connection.

In light of the favorable determination contained herein, 
further development with regard to VA's duties to notify and 
assist would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540 (1991).


ORDER

An initial rating of 70 percent for PTSD is granted, subject 
to the law and regulations regarding the payment of monetary 
benefits.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


